Opinión concurrente de la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Presidente Señor Andréu García.
A pesar de que concurrimos con el resultado al cual llega la sentencia que hoy emite este Tribunal, procede que nos expresemos en torno al alcance del procedimiento evi-denciario de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) (en adelante Ley Núm. 100).
La sentencia aludida resuelve que, una vez hecha una alegación de despido discriminatorio por razón de edad, basta con probar que hubo un despido injustificado para que se active la presunción que establece el Art. 3 de la Ley Núm. 100 (29 L.P.R.A. see. 148). En otras palabras, esta posición aparenta no requerir que se presente prueba al-guna sobre hechos bases relacionados con el tipo de discri-men por razón de edad bajo el cual se reclama, para activar la presunción del Art. 3, supra.
Entendemos que, salvo en aquellos casos en que las ale-gaciones bien hechas no hayan sido controvertidas —es de-cir, han sido aceptadas o se entiendan aceptadas por virtud de algún mecanismo procesal— una mera alegación no puede dar lugar a que suija una presunción como la que establece el Art. 3 de la Ley Núm. 100, supra, (1) Para que suija la presunción de discrimen injustificado por razón de edad bajo cualesquiera de sus modalidades, es indispensable que haya alguna prueba de hechos básicos de los cuales se pueda inferir razonablemente el tipo de discrimen alegado. Esto, unido a la prueba de que hubo un despido injustificado, es lo que da lugar a que se active la presun-ción del Art. 3, supra.
*585Por otro lado, tampoco podemos estar de acuerdo con la opinión disidente suscrita por el Juez Asociado Señor Ne-gron García que requiere, para que se active dicha presun-ción, que el obrero pruebe un caso prima facie de discrimen por razón de edad. La prueba exigida parece limitarse a la modalidad de discrimen por razón de edad avanzada. Para esto utiliza los cuatro (4) criterios elaborados al amparo de la ley federal antidiscrimen, Age Discrimination in Employment Act (A.D.E.A.), 29 U.S.C. sec. 621 et seq. Al amparo de la legislación y jurisprudencia federales, el trabajador demandante tiene que probar, no sólo que hubo un despido injustificado, sino también los siguientes hechos: (1) que pertenecía a la clase protegida por la A.D.E.A., es decir, que era mayor de cuarenta (40) años; (2) que estaba califi-cado (cualificado) para ocupar el puesto del cual fue despe-dido, y (3) que fue sustituido por una persona más joven.
Cabe señalar que la ley federal es distinta a la nuestra. La A.D.E.A. sólo regula el discrimen contra trabajadores de edad avanzada, definida ésta como personas de más de cuarenta (40) años. Por otro lado, la A.D.E.A. no contiene una disposición que establezca una presunción de discri-men a favor del obrero. Por lo tanto, al amparo de la refe-rida legislación, es lógico que se le exija al empleado de-mandante establecer un caso prima facie de discrimen por razón de edad, antes de que el patrono demandado venga obligado a defenderse. Esto lo logra presentando evidencia directa o circunstancial que establezca, por preponderan-cia de la prueba, que hubo un despido injustificado y que están presentes los tres hechos base antes señalados. De este conjunto de hechos probados se puede inferir razona-blemente que hubo un despido discriminatorio por razón de edad avanzada, estableciéndose así el caso prima facie que exige la A.D.E.A.
Es obvio que al incorporar a nuestra legislación una dis-posición que crea una presunción de discrimen a favor del trabajador, el legislador, de forma consistente con nuestra *586política pública laboral, quiso facilitarle el establecer su caso minimizando el peso de la prueba que éste debía sa-tisfacer inicialmente.
La médula del asunto que hoy nos ocupa gira en torno a determinar cuál es el quantum de prueba que debe produ-cir un obrero para activar a su favor la presunción de dis-crimen por razón de edad.
Coincidimos en cierta medida con la posición de que para levantar la presunción de discrimen se necesita algo más que establecer que el despido fue injustificado. Sin embargo, como expresáramos anteriormente, no podemos refrendar la posición de que para que dicha presunción se active es necesario probar todos los hechos que se exigen al amparo de la A.D.E.A.
Consideramos que la adecuada y justa solución de este caso requiere que se exija al empleado que, además de per-suadir al juzgador de que el despido fue injustificado, de-muestre, ya sea con evidencia directa o circunstancial, al menos uno (1) o varios hechos básicos de los cuales se pueda inferir razonablemente el tipo de discrimen por edad alegado. De esta forma, el empleado establecería la pre-sunción de discrimen.
I — I

Evolución del discrimen por razón de edad bajo la Ley Núm. 100

El 30 de junio de 1959 entró en vigor la ley que prohíbe en Puerto Rico el discrimen por razón de edad, la Ley Núm. 100. En el título de dicha legislación se indica que se aprobó para proteger a los obreros y aspirantes a empleo contra discrímenes de los patronos u organizaciones obre-ras por razón de edad avanzada. En la exposición de moti-vos se expresa que el creciente desarrollo industrial y pro-greso económico que la Isla había experimentado en esa época hacía necesario anticipar “los problemas que de *587acuerdo con la experiencia obtenida en otros pueblos más intensamente desarrollados en el orden industrial tal de-sarrollo conlleva”. Exposición de Motivos de la Ley Núm. 100 de 30 de junio de 1959, Leyes de Puerto Rico, pág. 300. Se identificó como uno de estos problemas “la práctica, que ya com[enzab]a a observarse en Puerto Rico, de discrimi-nar en el empleo de personas por razones de edad exclusivamente”. Exposición de Motivos, supra. Se hizo mención de que estadísticas recopiladas en Estados Unidos reflejaban que “mientras 40% de las personas que solicita[ba]n empleos ha[bía]n cumplido 45 años de edad, tan solo 22% de las personas aceptadas para empleo [eran] mayores de esa edad.” Exposición de Motivos, supra, págs. 300-301. La ley que finalmente se aprobó prohibía el dis-crimen por razón de edad avanzada que se definía como “la edad comprendida entre los 30 y 65 años”. Art. 5 de la Ley Núm. 100 (1959 Leyes de Puerto Rico 303).
En el 1977 se enmendó la Ley Núm. 100, para “proteger a los aspirantes de empleo o empleados del discrimen por razón de la edad comprendida entre la edad mínima en que se permite por ley trabajar a los menores, de acuerdo con la ocupación o industria de que se trate y los 65 años”. (En-fasis suplido.) Exposición de Motivos de la Ley Núm. 37 de 7 de junio de 1977, (Parte 2) Leyes de Puerto Rico, pág. 86. En la exposición de motivos se indicó, además, que en Puerto Rico se había “generalizado la práctica de discrimi-nar por razón de edad en áreas permisibles de empleo sin que tal discrimen se manifiéstase] únicamente en la edad avanzada”. (Énfasis suplido.) íd.
En 1983 se enmendó nuevamente la Ley Núm. 100, para, entre otras cosas, “extender la protección prohi-biendo [sic] el discrimen por razón de edad avanzada hasta los setenta (70) años”. Ley Núm. 67 de 3 de junio de 1983, Leyes de Puerto Rico, pág. 150. En la exposición de motivos se expresó que la enmienda se hacía para atemperar nues-tra ley a la “Ley Federal ‘Age Discrimination in Employ*588ment Act’ de 1967 [A.D.E.A.], contraparte de la Ley Núm. 100, en la legislación federal [que] establee [ía] el límite de edad de 70 años”. (Escolio omitido.) Exposición de Motivos, Ley Núm. 67, supra, pág. 151. En 1990 estas secciones de la Ley Núm. 100 volvieron a ser objeto de enmienda con el propósito nuevamente de adaptarlas a cambios sufridos por la A.D.E.A. En esta ocasión se cambió “el tope de 70 años a uno sin límite de edad”. Exposición de Motivos de la Ley Núm. 32 de 8 de diciembre de 1990, (Parte 2) Leyes de Puerto Rico, pág. 1524.
Como podrá observarse, aunque nuestra ley sobre dis-crimen por razón de edad es básicamente la contraparte de la federal, la A.D.E.A., sus disposiciones son mucho más abarcadoras y beneficiosas para el trabajador. La prohibi-ción de discrimen no se limita al que puedan sufrir las personas de edad avanzada, según este término se define por la A.D.E.A., o sea, aquellas que se encuentran en la edad crítica de cuarenta (40) años en adelante. 29 U.S.C. see. 631. Por lo tanto, al amparo de la Ley Núm. 100, el discrimen por razón de edad avanzada es sólo una de las posibles modalidades de discrimen por razón de edad prohibidas. Al analizar la legislación federal y utilizar sus interpretaciones como persuasivas hay que tener presente que la A.D.E.A. tampoco contiene una presunción de dis-crimen a favor del obrero similar a la establecida en el Art. 3 de la Ley Núm. 100, supra.
I — < h-1

Principios generales procesales y probatorios

Ahora bien, en casos civiles, por razones de probabili-dad, política social y conveniencia, el peso de la prueba se fija en el demandante en la etapa de las alegaciones. E.W. Cleary, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Cap. 36, Sec. 345, pág. 985. En relación con casos laborales hemos resuelto, al hacer refe-*589renda al procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sees. 3118-3133), que “[a]unque este procedimiento, limita el uso de las reglas procesales y sitúa al patrono en una posición procesal-mente un poco más onerosa que la del obrero, el procedi-miento sumario no es, ni puede ser, una carta en blanco para la concesión de remedios a obreros que no han justi-ficado adecuadamente, mediante alegaciones o prueba, he-chos que avalen su derecho a lo reclamado”. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 928 (1996).
Respecto a cómo analizar y sopesar las alegaciones en casos que se ven en rebeldía al amparo de la Ley Núm. 2, supra, expresamos que sólo se entenderán aceptados los hechos bien alegados en la demanda o querella, no siendo suficiente meras alegaciones conclusorias. Rivera v. Insular Wire Products Corp., supra.(2) De otra parte, en McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 141 (1989), una acción de discrimen por razones políticas al amparo de Ley de Derechos Civiles de Puerto Rico, Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. see. 3524), resolvimos “que la mera alegación de un hecho básico, sin que haya sido de-bidamente establecido, no activa una presunción que per-mita la inferencia de un hecho presumido”.
Aunque la presunción de discrimen se establece por el Art. 3, supra, la forma en que ésta opera y sus efectos se rigen por las Reglas 13 y 14 de Evidencia, 32 L.P.R.A. Ap. IV. De acuerdo con la Regla 13, supra, “[u]na presunción es una deducción de un hecho que la ley autoriza a hacer o requiere que se haga de otro hecho o grupo de hechos pre-viamente establecidos en la acción”. Al hecho o grupo de hechos previamente establecidos de los cuales se va a infe-rir razonablemente el hecho presumido, se les denomina “hechos básicos”.
*590La Regla 14 de Evidencia, supra, por su parte, establece el efecto de las presunciones en casos civiles. Ésta dispone:
En una acción civil, una presunción impone a la parte contra la cual se establece la presunción el peso de la prueba para demostrar la inexistencia del hecho presumido. Si la parte contra la cual se establece la presunción no ofrece evidencia para demostrar la no existencia del hecho presumido, el juzgador debe aceptar la existencia de tal hecho. Si se presenta evidencia en apoyo de la determinación de la no existencia de tal hecho, la parte que interesa rebatir la presunción debe persuadir al juz-gador de que es más probable la no existencia que la existencia del hecho presumido. Regla 14 de Evidencia, supra.
En los comentarios a esta regla se expresa que “[l]a parte afectada por ésta no sólo viene obligada a presentar evidencia para rebatir la presunción sino que además debe persuadir al juzgador por preponderancia de la evidencia de la no existencia del hecho presumido”. 32 L.RR.A. Ap. IV, R. 14 n. Es decir, aunque originalmente el peso de la prueba para establecer el hecho presumido descanse, como en el presente caso, en el obrero demandante, cuando éste se vale de una presunción, una vez establecido el hecho básico, se produce un cambio en el peso de la prueba. En-tonces, la parte contraria debe persuadir al juzgador de la no existencia del hecho presumido.
En relación con una presunción, debe haber una co-nexión racional entre el hecho o los hechos básicos y el hecho presumido, de modo que la inferencia de uno al otro no resulte arbitraria. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. III, págs. 44-45; E.L. Chiesa, Sobre la validez consti-tucional de las presunciones, 14 (Núm. 3) Rev. Jur. U.I.A. 727 (1980); Pueblo v. Sánchez Molina, 134 D.P.R. 577 (1993); Cleary, op. cit., Sec. 344, págs. 973-987.
En el caso de autos, tanto la opinión de conformidad como la opinión disidente citan los casos: Belk v. Martínez, 146 D.P.R. 215 (1998); López Vicil v. ITT Intermedia, Inc., 143 D.P.R. 574 (1997); Rodríguez Meléndez v. Sup. Amigo, *591Inc., 126 D.P.R. 117 (1990); Rivera Aguila v. K-Mart de P.R., 123 D.P.R. 599 (1989);(3) Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), e Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983), en apoyo de sus respectivas contenciones. Ciertamente en los casos citados hemos ex-presado que una vez el empleado demandante establece que su despido fue sin justa causa, se activa la presunción de despido discriminatorio del Art. 3 de la Ley Núm. 100, supra. Sin embargo, esto lo hemos hecho dentro del con-texto de casos en los que se había presentado prueba o admitido suficientes hechos básicos como para inferir razo-nablemente que el motivo determinante para el despido injustificado fue el tipo de discrimen alegado en la querella o demanda. En ninguno de los casos citados la presunción de discrimen surgió exclusivamente a base de un despido injustificado probado. En todos, uno o varios de los hechos básicos alegados fueron establecidos por la prueba presen-tada por el empleado demandante. Es decir, que atendimos mas bien al efecto de la presunción, no a la forma en que ésta se activaba.
HH h-1 H-1

Aplicación del Derecho a los hechos

El 24 de abril de 1991 el Sr. Alberto E. Sandoval Rivera (en adelante Sandoval) presentó ante el entonces Tribunal Superior, Sala de San Juan, una demanda sobre despido injustificado, discrimen por razón de edad, daños y perjui-cios y violación de contrato contra el Caribe Hilton International (en adelante Hilton).
Entre otras cosas, alegó que a la fecha en que fue noti-ficado de su despido contaba con cincuenta y un (51) años de edad y hacía aproximadamente treinta y dos (32) años que trabajaba para el Hilton. (Alegaciones tres (3) y cuatro *592(4) de la demanda.) En su contestación, el Hilton aceptó que el señor Sandoval trabajó para dicha empresa desde el 1ro de octubre de 1958 hasta el 9 de febrero de 1990. Tam-poco cuestionó la edad, aunque sujetó dicha alegación al resultado del descubrimiento de prueba.
Luego de un amplio descubrimiento de prueba y ocho (8) días de vista en su fondo, el foro de instancia dictó senten-cia mediante la cual determinó que el señor Sandoval ha-bía sido despedido sin justa causa por lo que le concedió los beneficios de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m). Sin embargo, declaró sin lugar la reclamación de despido discriminatorio por razón de edad bajo la Ley Núm. 100.
Inconforme con esta determinación, el señor Sandoval acudió en apelación ante el Tribunal de Circuito de Apela-ciones (en adelante Tribunal de Circuito). Éste emitió sen-tencia el 30 de junio de 1997, mediante la cual confirmó el dictamen del tribunal de instancia en cuanto al despido injustificado del señor Sandoval y revocó la desestimación de la causa de acción por despido discriminatorio por razón de edad bajo la Ley Núm. 100.
No conforme con la decisión del Tribunal de Circuito, el Hilton presentó un recurso de certiorari ante nosotros. De-cidimos revisar y expedimos el auto. El 29 de junio de 1998 emitimos una sentencia en la que revocamos la del Tribunal de Circuito y reinstalamos la dictada por el foro de instancia. Estamos revisando el caso en reconsideración.
Luego de haber examinado el extenso expediente del caso y estudiado la voluminosa transcripción de la prueba, no nos cabe duda de que la determinación del foro de ins-tancia, confirmada por el Tribunal de Circuito y luego re-frendada por nosotros en la Sentencia de 29 de junio de 1998, de que el señor Sandoval fue despedido sin justa causa, es correcta. Sin embargo, creemos desacertada la decisión del Tribunal de Primera Instancia de desestimar la causa de acción por despido discriminatorio.
*593Una lectura de la demanda refleja con meridiana clari-dad que el señor Sandoval reclamó los beneficios que concede la Ley Núm. 100, bajo la modalidad de despido discri-minatorio por razón de edad avanzada. Tampoco existe duda de que hubo prueba de que el señor Sandoval tenía cincuenta y un (51) años y, por ende, estaba dentro del grupo protegido contra discrimen por razón de edad avan-zada, según éste ha sido tradicionalmente reconocido, o sea, personas de cuarenta (40) años de edad en adelante. La definición de lo que son personas de edad avanzada para propósitos de esta modalidad del discrimen por razón de edad, se desprende tanto de las expresiones de la Legis-latura, en ocasión de la aprobación de la Ley Núm. 100, y de las diferentes enmiendas que se le han hecho, como de nuestra jurisprudencia interpretativa.(4)
Tampoco nos cabe duda de que quedó debidamente es-tablecido que el señor Sandoval estaba capacitado para ejercer sus funciones. Este dato lo podemos inferir del he-cho de que estuvo empleado por el Hilton por un periodo de treinta y dos (32) años y que la causa de su despido no fue su falta de capacidad. Entendemos que para activar la pre-sunción del Art. 3 de la Ley Núm. 100, supra, no era abso-lutamente necesario probar que fue reemplazado con una persona menor, o sea, que no está dentro del grupo que se considera de edad avanzada para propósitos de la determi-nación de dicha modalidad de discrimen.
Habiendo quedado probado que el señor Sandoval no solamente fue despedido sin justa causa, sino que pertene-cía al grupo de personas protegidas contra discrimen por razón de edad avanzada, y que estaba capacitado para ejercer las funciones de su cargo, consideramos que entre estos hechos básicos y el hecho presumido de discrimen por *594razón de edad avanzada hay una conexión racional. Por lo tanto, la inferencia de uno al otro no resulta arbitraria.
Por las razones antes expuestas, concluimos que la pre-sunción de discrimen por razón de edad avanzada quedó debidamente activada y que el Hilton no la derrotó, o sea, no probó la inexistencia del hecho presumido. Ante estas circunstancias, el juzgador venía obligado a aceptar la existencia de este hecho. Actuó correctamente el Tribunal de Circuito al revocar la determinación del foro de instan-cia de desestimar la causa de acción bajo la Ley Núm. 100, de discrimen por razón de edad avanzada.
— O —
Opinión de conformidad del
Juez Asociado Señor Fuster Berlingeri,
a la que se une el Juez Asociado Señor Her-nández Denton.
(En reconsideración)
Nos toca precisar qué prueba debe presentar un patrono para rebatir la presunción de discrimen que obra en su contra en virtud de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) en casos de despido injustificado. En particular, debemos examinar el uso para tal fin del contrainterrogatorio de testigos adversos al patrono.
I
El peticionario en reconsideración, Alberto Sandoval Rivera, fue despedido de su empleo en el Hotel Caribe Hilton en 1990, después de aproximadamente 32 años de servicio en dicha empresa. A través de esos años de servicio, Sandoval desempeñó sus funciones de manera satisfactoria para el hotel. Recibió aumentos de sueldo y fue repetida-*595mente ascendido. Durante esos años ocupó varias posicio-nes, la última de las cuales fue la de Gerente de Banquetes.
Sandoval fue despedido supuestamente por haber dis-tribuido de manera indebida unas propinas generadas en banquetes celebrados en el hotel, recibiendo alegadamente una cantidad de esas propinas mayor que la que le correspondía.
Sandoval impugnó el despido referido. Presentó una querella contra el hotel por discrimen por razón de edad, ante la Unidad Antidiscrimen del Departamento del Tra-bajo del Estado Libre Asociado de Puerto Rico. Eventual-mente, la Directora de la Unidad Antidiscrimen referida autorizó a Sandoval a presentar su reclamación ante los tribunales del País, lo cual hizo.
Para impugnar su despido, Sandoval adujo que a finales de 1988, luego de un cambio en la gerencia, el Hotel Caribe Hilton comenzó a desplegar una política de eliminar a los empleados de muchos años de servicio. Indicó que su pa-trono implantó un plan de retiro temprano del hotel e ins-truyó a los supervisores a que ejercieran presión sobre tales empleados para lograr que se retiraran. Alegó, además, que en virtud de la política aludida, sus funciones fueron reducidas; se le trasladó a una oficina más pequeña e incó-moda, y se le sustituyó en la dirección real de su departa-mento por una empleada mucho más joven que él. Final-mente, Sandoval alegó que fue despedido discrimina-toriamente, por razón de su edad, y que la cuestión de las propinas fue sólo una excusa para encubrir la verdadera razón del despido discriminatorio.
Luego de los procedimientos de rigor, el foro de instan-cia resolvió que Sandoval había sido despedido sin justa causa. Determinó que la investigación por el hotel de la cuestión de las propinas había sido defectuosa, y que el informe del hotel sobre el particular —en el cual se impu-*596taba una distribución desproporcionada en las propinas— era erróneo, por lo que no podía servir de fundamento para el despido de Sandoval.
En cuanto a la cuestión del discrimen, sin embargo, el foro de instancia resolvió que “no estaba convencido” de que el patrono discriminara contra Sandoval por razón de edad. Fundamentó su decisión esencialmente sobre sólo tres elementos de la amplia prueba que tuvo ante sí. Pri-mero, que el testimonio de una testigo de Sandoval, quien alegó haber escuchado a representantes gerenciales mien-tras discutían la implantación de la política patronal de despedir los empleados de mucha antigüedad, “t[enía] que ser tomado con suma sospecha”, porque el esposo de dicha testigo también tenía una demanda de discrimen por razón de edad en contra del Hotel Caribe Hilton. Segundo, que otro testimonio de un ex empleado del hotel, quien dijo haber escuchado a un alto funcionario de dicha empresa decir que había que despedir los empleados viejos del hotel, no le merecía credibilidad. Señaló el foro de instancia que dicho testimonio no sólo le parecía insólito sino, ade-más, que era contrario a lo declarado por el funcionario aludido, quien negó haber hecho tal manifestación. Ter-cero, que el plan de retiro temprano que el hotel le ofreció a sus empleados de más antigüedad en el trabajo “no contribuya] en lo absoluto a demostrar” que el despido fue discriminatorio. Sobre estas únicas bases, el foro de instan-cia resolvió que Sandoval no había demostrado que el ver-dadero motivo de su despido era discriminatorio. Sin embargo, el tribunal de instancia no expresó nada sobre el resto de la extensa prueba sobre el alegado discrimen in-troducida por Sandoval, quien presentó numerosos testigos sobre los hechos que alegó, además de presentar su propio testimonio. En particular, dicho foro no expresó juicio al-guno sobre el testimonio del propio Sandoval. Aunque hizo una breve mención de una parte del testimonio de éste en *597su sentencia, no expresó de modo alguno si lo declarado por Sandoval le merecía poca o ninguna credibilidad.
Inconforme con este dictamen, Sandoval recurrió ante el Tribunal de Circuito de Apelaciones. En lo pertinente, este foro revocó el dictamen de instancia. Resolvió que como el despido de Sandoval había sido injustificado, había sur-gido una presunción de que dicho despido había sido dis-criminatorio, y que el patrono no había derrotado tal presunción. Determinó que la prueba considerada por el foro de instancia era insuficiente para poder concluir que se había refutado la presunción referida.
Inconforme con el dictamen del foro apelativo, el hotel patrono acudió ante nos. Inicialmente, mediante sentencia, revocamos el dictamen del Tribunal de Circuito de Apelaciones.(1) En esencia, confirmamos la sentencia de instancia.
En reconsideración, sin embargo, luego de estudiar más a fondo las cuestiones ante nos, resolvimos dejar sin efecto nuestra sentencia anterior, y emitir en su lugar el dicta-men de autos.
H-I . h-i
Es menester comenzar señalando que la sentencia de instancia adolece de un defecto que es pertinente a uno de los planteamientos del peticionario. Como se ha indicado ya, el foro de instancia fundamentó su determinación sobre la cuestión de discrimen en sólo una parte de la prueba presentada por el empleado despedido. Nada dijo sobre el resto de la prueba. En particular, nada expresó el tribunal sentenciador sobre el testimonio del propio Sandoval de que su patrono le había solicitado que ejerciera presión para lograr el retiro temprano de los empleados de mucha *598antigüedad que Sandoval supervisaba. Aunque dicho tribunal en su sentencia evaluó detalladamente la credibili-dad que le merecían dos testigos, nada así hizo sobre el testimonio del propio despedido, ni sobre la otra prueba desfilada. No sabemos con certeza, pues, si el juzgador de instancia no creyó estos elementos de la prueba o si los consideró poco pertinentes, o si fue que los estimó insuficientes.
La omisión aludida del foro de instancia nos hace difícil la labor de considerar a cabalidad el planteamiento del pe-ticionario de que la determinación de ese foro es contraria a la prueba que él desfiló, sobre todo en vista de que en estos casos de alegado despido discriminatorio, cuestiones como la de la credibilidad de los testigos son de particular importancia, según hemos indicado antes. En Soto v. Hotel Caribe Hilton, 137 D.P.R. 294, 306 (1994), expresamente indicamos que en casos de alegado despido discriminatorio “el factor credibilidad juega un papel importantísimo en el resultado de la reclamación”. La adjudicación de credibili-dad, como se sabe, es una función propia del juzgador de los hechos, que prevalece siempre salvo que haya mediado prejuicio o error manifiesto de su parte. López Vicil v. ITT Intermedia, infra; Pueblo v. Bonilla Romero, 120 D.P.R. 92 (1987).
Por lo anterior, si el juzgador de los hechos no adjudica la credibilidad de testigos importantes en un caso como el de autos, se dificulta mucho la labor de aquilatar el peso de la prueba pertinente.
Lo anterior no obstante, existe otro problema más grave en relación al dictamen del foro de instancia, también planteado por el peticionario, que sí nos permite adjudicar con certeza el recurso ante nos. Veamos.
*599f — I hH HH
El Art. 3 de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 148) dispone que en casos de despidos como el de autos, que han sido realizados sin justa causa, se presu-mirá que dicho despido fue cometido por razón de discrimen. Así lo hemos interpretado reiteradamente. Belk v. Martínez, 146 D.P.R. 215 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997); Soto v. Hotel Caribe Hilton, supra; Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983). Incluso hemos resuelto de manera clara y explícita que la particular presunción de discrimen por edad que establece nuestra Ley Núm. 100, supra, es dis-tinta de la presunción parecida de discrimen por edad que establece la legislación federal, el Age Discrimination in Employment Act (ADEA). Para que la presunción referida suija conforme al ADEA, el empleado despedido tiene que establecer cuatro elementos previamente, a saber: (1) que pertenecía a la clase protegida; (2) que estaba cualificado para ocupar la posición; (3) que fue despedido, y (4) que fue sustituido por una persona más joven. En cambio, con-forme a nuestra Ley Núm. 100, supra, la presunción de discrimen surge una vez se establece que el despido se rea-lizó sin justa causa. Se trata de dos maneras distintas de activar la presunción referida, y la que fija la Ley Núm. 100, supra, es indudablemente más favorable al trabajador despedido que su contraparte federal. Así lo hemos re-suelto reiteradamente y constituye la doctrina vigente en nuestra jurisdicción. López Vicil v. I.T.T. Intermedia, Inc., supra; Soto v. Hotel Caribe Hilton, supra; Ibáñez v. Molinos de P.R., Inc., supra. Conforme a la jurisprudencia referida, una vez el empleado demandante establece que su despido fue sin justa causa, entra en vigor a su favor la presunción *600de despido discriminatorio y le corresponde al patrono re-futar la presunción de discrimen que obra en su contra. Lo explicamos así en Ibáñez v. Molinos de P.R., Inc., supra, pág. 53:
... la presunción establecida por nuestra Ley Núm. 100, contra discrimen, significa que el patrono demandado viene obli-gado a probar que el despido no fue discriminatorio. Nueva-mente es preciso señalar la diferencia con la doctrina federal. En nuestra jurisdicción no es necesario que el patrono afirma-tivamente “articule” una explicación razonable para el despido, aunque en la práctica ésta sería la forma más certera y conve-niente de destruir la presunción. Basta con que pruebe, aun mediante evidencia circunstancial, que la razón para el despido no fue discriminatoria para que la presunción quede destruida. Esto último, sin embargo, ha de hacerse mediante preponderan-cia de la prueba, lo que representa un quantummayor de prueba que el exigido en la jurisdicción federal. (Énfasis su-plido y en el original.)
En el caso de autos, el foro de instancia no resolvió en ningún momento que el patrono demandado había logrado rebatir la presunción que existía en su contra de que el despido de Sandoval había sido discriminatorio. Dicho foro no explicó de modo alguno cómo dicho patrono había pro-bado, mediante preponderancia de la prueba, que el des-pido no fue discriminatorio. Lo único que resolvió el tribunal sentenciador fue que de la prueba desfilada por el empleado demandante, no estaba convencido que el hotel hubiese discriminado en contra de Sandoval. Como hemos indicado antes, el foro de instancia en su sentencia se li-mitó a señalar que en cuanto al testimonio de dos testigos presentados por Sandoval, uno era sospechoso y el otro no le merecía credibilidad; y que la existencia de un plan de retiro temprano no era prueba de discrimen. En lo perti-nente, nada más discutió el tribunal en su sentencia; ni siquiera aludió a la presunción que obraba a favor de Sandoval, en su examen de lo relativo a la prueba de autos.
En vista de lo anterior, es evidente, como bien resolvió el foro apelativo, que el tribunal de instancia actuó bajo la *601premisa errónea de que le correspondía a Sandoval probar su caso de discrimen. Lo que el foro de instancia no hizo fue precisamente lo que debió haber hecho: determinar que existía una presunción de discrimen a favor de Sandoval; y entonces, si tal fuese el caso, explicar cómo y por qué esa presunción había sido en efecto derrotada por el patrono mediante la preponderancia de la prueba.
El erróneo curso de decisión del foro sentenciador re-quiere que nosotros hagamos lo que éste debió haber hecho. Pasemos, pues, al análisis probatorio sobre si hubo refutación por el patrono de la presunción de discrimen que obraba a favor de Sandoval en el caso de autos.
IV
Es una norma bien establecida en nuestro ordena-miento jurídico evidenciario que la parte contra quien va dirigida una presunción no sólo tiene la obligación de pre-sentar evidencia para impugnarla, so pena de que el juz-gador quede obligado a inferir el hecho presumido, sino que tiene el peso de la prueba para persuadir al juzgador de que no ocurrió el hecho presumido. Hawayek v. A.F.F., 123 D.P.R. 526 (1989). El profesor Chiesa explica lo anterior de la siguiente manera:
Así, pues, la parte contra quien va dirigida la presunción no sólo tiene la obligación de presentar evidencia —so pena de que el juzgador quede obligado a inferir el hecho presumido— sino que, además, tiene el peso de la prueba para persuadir al juz-gador de que no ocurrió el hecho presumido.
... Si [dicha parte] presenta prueba en apoyo de que no ocu-rrió el hecho presumido, entonces el juzgador resolverá la cues-tión a la luz de toda la evidencia, pero teniendo presente que el peso de la prueba lo tiene la parte que pretende establecer que el hecho presumido no ocurrió. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 44.
La norma aludida está establecida de modo expreso en *602la vigente Regla 14 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV. Dicha regla dispone lo siguiente:

Regla 14. Efecto de las presunciones en casos civiles

En una acción civil, una presunción impone a la parte contra la cual se establece la presunción el peso de la prueba para demostrar la inexistencia del hecho presumido. Si la parte contra la cual se establece la presunción no ofrece evidencia para demostrar la no existencia del hecho presumido, el juzgador debe aceptar la existencia de tal hecho. Si se presenta evidencia en apoyo de la determinación de la no existencia de tal hecho, la parte que interesa rebatir la presunción debe persuadir al juzgador de que es más probable la no existencia que la existen-cia del hecho presumido. (Enfasis suplido.) 32 L.P.R.A. Ap. IV, R. 14.
El profesor Emmannuelli, en su obra Prontuario de De-recho Probatorio Puertorriqueño, nos señala lo siguiente, en lo pertinente:
La Regla 14 dispone que en los casos civiles, las presunciones son mandatorias y fuertes. Bajo esta disposición las presuncio-nes son fuertes porque imponen a la parte contra la cual se establece la presunción el peso de la prueba para demostrarle al juzgador la inexistencia del hecho presumido. El peso de la prueba consiste en persuadir al juzgador de que es más probable la no existencia que la existencia del hecho presumido. Es decir, debe rebatir la presunción mediante la preponderancia de las pruebas. Son mandatorias, porque si la parte contra la cual se establece la presunción no ofrece evidencia para demostrar la no existencia de hecho presumido o no puede convencer al juz-gador a base de la preponderancia de la prueba sobre la no existencia del mismo, el juzgador tiene que aceptar la existencia de tal hecho en forma concluyente.
La Regla 14 tiene el efecto de cambiar el peso de la prueba una vez la parte que interesa la aplicación de la presunción ha establecido los hechos básicos. La parte perjudicada por la pre-sunción entonces debe presentar prueba y convencer al juzga-dor de la no existencia del hecho presumido. En los casos civiles una presunción es suficiente para que la parte que se apoya en la misma prevalezca en una acción. (Énfasis suplido y escolio omitido.) R. Emmanuelli Jiménez, Prontuario de Derecho Pro-batorio Puertorriqueño, República Dominicana, Ed. Corripio, 1994, pág. 31.
Debe señalarse que en la jurisdicción federal, de donde *603proceden en parte nuestras reglas de evidencia, una pre-sunción como la de autos no puede derrotarse fácilmente. Así, pues, Wright y Graham, en su cardinal obra Federal Practice and Procedure, citando a J.M. Maguire, Evidence: Common Sense and Common Law, Chicago, Foundation Press, 1947, señalan que presunciones como las que aquí nos conciernen, que están investidas “de tan alto interés público”, Soto v. Hotel Caribe Hilton, supra, sólo pueden derrotarse por prueba que sea amplia y vigorosa (wide and forceful). 21 Wright and Graham, Federal Practice and Procedure Sec. 5126, pág. 608 esc. 19 (1977). Destacan es-tos eminentes eruditos del derecho de prueba:
... the evidence that is supposed to contradict the presumed fact must not only be sufficient in weight, but must also be broad enough to cover the whole of the presumed fact. Wright and Graham, supra.
Nosotros mismos, al reiterar que en casos de despido injustificado corresponde al patrono rebatir la presunción de discrimen que obra en su contra, hemos señalado que el patrono debe demostrar “con preponderancia de la prueba, que el despido no fue discriminatorio” y que para ello el patrono debe presentar “evidencia de calidad suficiente para convencer al juzgador ...”. (Énfasis suprimido.) Belk v. Martínez, supra, pág. 231.
Ala luz de las normas referidas, ¿presentó el patrono en este caso prueba preponderante, de calidad suficiente para rebatir la presunción de discrimen que obraba en su contra?
De un examen cuidadoso de los autos de este caso, surge claramente que el patrono demandado no presentó prueba propia alguna dirigida concretamente a derrotar la pre-sunción de discrimen aludida. El grueso de la prueba del patrono estuvo dirigida a tratar de establecer que el des-pido de Sandoval no fue injustificado. Giraba en torno al asunto del alegado manejo impropio de las propinas. Fuera de esta evidencia, la prueba del patrono referente al pre-*604sunto despido discriminatorio se limitó al contrainterroga-torio de Sandoval y de sus testigos. Aparentemente, el pa-trono estimó que de activarse la presunción de discrimen a favor de Sandoval, ésta podía derrotarse mediante el con-trainterrogatorio de Sandoval y de los mismos testigos pre-sentados por éste, por lo que no era necesario presentar prueba propia adicional para ello. En efecto, en su recurso ante nos el patrono hace hincapié en que para adjudicar la cuestión del discrimen es necesario aquilatar la impugna-ción de la prueba de Sandoval, que el patrono realizó me-diante el contrainterrogatorio.(2)
En principio, nada le impedía al patrono demandado confiar sólo en el contrainterrogatorio aludido para rebatir la presunción de discrimen que podía activarse y que en efecto se activó en su contra. El testimonio que surgiese de dicho contrainterrogatorio ciertamente podía constituir prueba adecuada para los fines del demandado, debido a que, como se sabe, en nuestra jurisdicción, el testimonio de cualquier testigo sobre un hecho material, que merezca en-tero crédito, es prueba suficiente de ese hecho, salvo que por ley otra cosa se disponga. Regla 10(D) de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV. Nuestro ordenamiento ju-rídico no dispone una forma evidenciaría específica me-diante la cual el patrono en casos como el de autos debe probar que no discriminó. La presunción puede ser des-truida incluso mediante evidencia circunstancial. Ibáñez v. Molinos de P.R., Inc., supra, pág. 53. Nada le impedía al demandado, pues, utilizar prueba del propio demandante para realizar su cometido. Lo importante era que la prueba que surgiese del contrainterrogatorio aludido fuese prepon-*605derantemente suficiente para demostrar que no hubo discrimen.
En el caso de autos, sin embargo, es claro que la presun-ción de discrimen que nos concierne no quedó concreta-mente derrotada mediante el contrainterrogatorio referido. Los testimonios adversos al patrono sobre el discrimen ale-gado, que el patrono intentó impugnar mediante el contra-interrogatorio, en sí sólo constituían prueba acumulativa en apoyo de la presunción de discrimen que se activó a favor de Sandoval. Si en virtud del contrainterrogatorio aludido, Sandoval o alguno de sus testigos hubiese admi-tido, declarado o intimado que el patrono no tenía la inten-ción de discriminar, entonces es posible que dicho testimo-nio hubiese podido servir para refutar la fuerte presunción de discrimen presente en este caso. Pero evidentemente nada de ello ocurrió aquí. No hay evidencia alguna ante nos de que del contrainterrogatorio aludido se extrajo testi-monio a favor del patrono. En su recurso ante nos, el pa-trono insiste una y otra vez en que debe tomarse en cuenta su impugnación mediante el contrainterrogatorio de la prueba sometida por Sandoval, a los fines de evaluar el asunto del discrimen; pero nada concreto señala que sur-giese del contrainterrogatorio referido que sirviese como prueba para derrotar la presunción de discrimen. No in-dica, por ejemplo, qué admisión, si alguna, surgió del con-trainterrogatorio de testigos adversos que demostrase la intención del patrono sobre el despido de Sandoval. Nada en este sentido surge tampoco de las sentencias de los foros de instancia y apelativo, ni de los numerosos escritos y documentos que obran en autos. Lo que sí es evidente es que los testimonios presentados por Sandoval no incluían nada que fuese pertinente o que abonara algo a favor de la tesis de que el patrono no tuvo intención de discriminar contra Sandoval. Por el contrario, dichos testimonios sólo aludían a alegadas manifestaciones de la política discrimi-natoria del patrono, y el mero hecho de que el juzgador de *606instancia no le hubiera otorgado credibilidad, no puede ló-gicamente interpretarse como que dichos testimonios se convirtieron por ello en prueba preponderante de la alega-ción contraria del patrono.
Debe destacarse que este Tribunal, en una ocasión anterior, interpretando el alcance precisamente de la Regla 14 de Evidencia, supra, relativa al efecto de las presuncio-nes en casos civiles, hizo valer el hecho presumido en el caso en cuestión porque la parte contra quien obraba la presunción no presentó prueba propia para derrotar la pre-sunción, a pesar de que dicha parte sí contrainterrogó a los testigos de la parte favorecida por la presunción. Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986). En ese caso, como en el de autos, el contrainterrogatorio aludido no aportó prueba de calidad suficiente para derrotar de modo pre-ponderante la presunción presente allí.
En resumen, pues, unos testimonios cuyos contenidos en sí nada aportaron a la tesis de que el patrono no discriminó contra Sandoval, no son suficientes, sólo por su mera falta de credibilidad, para derrotar una presunción jurídica de discrimen en el despido y para probar afirmativa y prepon-derantemente que no hubo discrimen. No hay nexo lógico alguno entre su mera falta de credibilidad y el hecho me-dular que el patrono venía obligado a demostrar con pre-ponderancia de prueba. La impugnación de lo declarado por estos testigos, aun si fue exitosa, de por sí sólo demues-tra que los testimonios referidos no tenían valor como prueba acumulativa del presunto discrimen. No demuestra de modo alguno que no ocurrió el hecho presumido.
Por todo lo anterior, se debe confirmar la sentencia del foro apelativo.
*607— O —

 Las alegaciones conclusorias no se consideran suficientes para activar la presunción. En relación con alegaciones conclusorias, véanse: Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).


 Este caso trataba de una acción civil interpuesta por un obrero contra su patrono en la cual se reclamaban derechos al amparo de varias leyes incluyendo la Ley Núm. 100 de 30 de jimio de 1959 (29 L.P.R.A. sees. 146-151) bajo la alegación de discrimen por razón de edad.


 Este caso aparece citado sólo en la opinión disidente.


 Según ya señaláramos, la versión original de la Ley Núm. 100, supra, sólo prohibía el discrimen por razón de edad avanzada y la definía como la “edad comprendida”.


 El Juez Asociado Señor Fuster Berlingeri disintió.


 El patrono en su recurso ante nos aduce que como el foro de instancia no bifurcó los procedimientos, para adjudicar primero la cuestión del despido injustifi-cado bajo la Ley Núm. 80 (29 L.P.R.A. secs. 185a-185m) y luego, si procedía, consi-derar la cuestión de la presunción de discrimen bajo la Ley Núm. 100 (29 L.P.R.A. sees. 146-151) el foro inferior tenía que aquilatar la totalidad de la prueba presen-tada, a fin de decidir sobre la cuestión del discrimen. En ese contexto, afirma que para rebatir la presunción, era menester considerar la prueba establecida por el patrono “en el curso del contrainterrogatorio del señor Sandoval y sus testigos”.